Case: 18-50030      Document: 00514835430         Page: 1    Date Filed: 02/14/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-50030                         February 14, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MANUEL RAMOS-FUENTES, also known as Manuel Perez-Calderon, also
known as Manuel Fuentes Ramos, also known as Manuel Fuentes, also known
as Manuel Ramos, also known as Manuel Fuentes-Ramos,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:17-CR-583-1


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Manuel Ramos-Fuentes pleaded guilty to illegal reentry into the United
States and was sentenced to 28 months in prison. On appeal, Ramos-Fuentes
argues that two prior sentences were imposed on the same day and should have
been combined, under U.S.S.G § 4A1.2(a)(2)(B), which would have reduced his
recommended sentencing range. Ramos-Fuentes concedes that he did not


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50030       Document: 00514835430   Page: 2   Date Filed: 02/14/2019


                                  No. 18-50030

object to the district court’s calculation of his criminal history score and that
review is for plain error only. Puckett v. United States, 556 U.S. 129, 135
(2009); Rosales-Mireles v. United States, 138 S. Ct. 1897 (2018).
      In response to Ramos-Fuentes’s brief, the Government filed an
unopposed motion to supplement the record with the supporting documents for
the two offenses in question.       The additional documents show that the
sentences were not imposed on the same day and may not be counted as a
single sentence under § 4A1.2(a)(2). Ramos-Fuentes has failed to show any
error in his sentence.
      AFFIRMED.




                                        2